Case 2:19-cv-12991-LVP-RSW ECF No. 25, PageID.3999 Filed 03/29/21 Page 1 of 18




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

JOSHUA L. MEHAY,

             Plaintiff,
                                                    Civil Case No. 19-cv-12991
v.                                                  Honorable Linda V. Parker

COMMISSIONER OF
SOCIAL SECURITY,

          Defendant.
_________________________/

    OPINION AND ORDER DENYING PLAINTIFF’S MOTION FOR
  SUMMARY JUDGMENT [ECF NO. 18]; GRANTING DEFENDANT’S
 MOTION FOR SUMMARY JUDGMENT [ECF NO. 22]; AND AFFIRMING
   DECISION DENYING PLAINTIFF SOCIAL SECURITY BENEFITS

      In this lawsuit, Joshua L. Mehay appeals a final decision by the

Commissioner of Social Security (“Commissioner”) denying his application for

disability insurance benefits under the Social Security Act. Both parties have filed

summary judgment motions. (ECF Nos. 18, 22.) After review of the record, the

Court finds that the decision of the administrative law judge (“ALJ”) is supported

by substantial evidence. The Court, therefore, is denying Plaintiff’s summary

judgment motion, granting Defendant’s motion, and affirming the Commissioner’s

decision finding Plaintiff not disabled under the Social Security Act.
Case 2:19-cv-12991-LVP-RSW ECF No. 25, PageID.4000 Filed 03/29/21 Page 2 of 18




I.    Background

      A.     Plaintiff’s Disability Application and the Administrative Process

      Plaintiff was born on February 21, 1988, making him 23 years old on his

alleged onset date of November 11, 2011. (ECF No. 9-2 at Pg ID 45, 56.) He has

past work as a TSA security officer. (Id. at Pg ID 56.) He alleged disability

because of histoplasmosis, neck and shoulder injury, dissociative identity disorder,

knee injury, depression, leg weakness and falling, and terminal illness. (ECF No.

8-3 at Pg ID 114.)

      After the Commissioner denied Plaintiff’s application initially, Plaintiff

requested a hearing which took place before an ALJ on December 19, 2018. (ECF

No. 8-2 at Pg ID 70.) Plaintiff was not represented by counsel and, after being

advised by the ALJ, indicated that he understood his right to representation and

waived that right. (Id. at Pg ID 72-74.) Plaintiff and a vocational expert testified

at the hearing. (Id. at Pg ID 77-108.)

      On May 15, 2019, the ALJ issued a written decision finding Plaintiff not

disabled. (ECF No. 8-2 at Pg ID 45-57.) The Appeals Council denied review,

making the ALJ’s decision the final decision of the Commissioner. (Id. at Pg ID

31-33.) Plaintiff timely filed for judicial review. (ECF No. 1.)




                                          2
Case 2:19-cv-12991-LVP-RSW ECF No. 25, PageID.4001 Filed 03/29/21 Page 3 of 18




      B.     The ALJ’s Decision

      A “disability” is the “inability to engage in any substantial gainful activity

by reason of any medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A).

      An ALJ considering a disability claim is required to follow a five-step

sequential process to evaluate the claim. 20 C.F.R. § 404.1520(a)(4). The five-

step process is as follows:

      1.    At the first step, the ALJ considers whether the claimant is
      currently engaged in substantial gainful activity. 20 C.F.R.
      § 404.1520(a)(4)(i).

      2.     At the second step, the ALJ considers whether the claimant has
      a severe medically determinable physical or mental impairment that
      meets the duration requirement of the regulations and which
      significantly limits the claimant’s ability to do basic work activities.
      20 C.F.R. §§ 404.1520(a)(4)(ii) and (c).

      3.     At the third step, the ALJ again considers the medical severity
      of the claimant’s impairment to determine whether the impairment
      meets or equals an impairment listed in 20 C.F.R. Part 404, Subpart P,
      Appendix 1. 20 C.F.R. § 404.1520(a)(4)(iii). If the claimant’s
      impairment meets any Listing, he or she is determined to be disabled
      regardless of other factors. Id.

      4.    At the fourth step, the ALJ assesses the claimant’s residual
      functional capacity (“RFC”) and past relevant work to determine
      whether the claimant can perform his or her past relevant work. 20
      C.F.R. § 404.1520(a)(4)(iv).

      5.    At the fifth step, the ALJ considers the claimant’s RFC, age,
      education, and past work experience to see if he or she can do other
                                          3
Case 2:19-cv-12991-LVP-RSW ECF No. 25, PageID.4002 Filed 03/29/21 Page 4 of 18




      work. 20 C.F.R. § 404.1420(a)(4)(v). If there is no such work that
      the claimant can perform, the ALJ must find the claimant disabled.
      Id.

If the ALJ finds the claimant disabled or not disabled at a step, the ALJ makes his

or her decision and does not proceed further. Id. § 404.1520(a)(4). However, if

the ALJ does not find the claimant disabled or not disabled at a step, the ALJ must

proceed to the next step. Id. “The claimant bears the burden of proof during the

first four steps, but the burden shifts to the Commissioner at step five.” Wilson v.

Comm’r of Soc. Sec., 378 F.3d 541, 548 (6th Cir. 2004).

      At the first step, the ALJ concluded that Plaintiff had not engaged in

substantial gainful activity since November 11, 2011. (ECF No. 8-2 at Pg ID 47.)

The ALJ found at step two that Plaintiff has the following severe impairments:

histoplasmosis; status post wedge resection of histoplasmosis; obesity; asthma;

hypertension; internal derangement, left shoulder, status post open mumford;

acromioclavicular (AC) internal widening; lumbar spondylosis; internal

derangement left knee; degenerative disc disease; and history of carpal tunnel

syndrome. (Id. at Pg ID 48.) In reaching this determination, the ALJ found that

Plaintiff’s medically determinable mental impairment of depression was not

severe. (Id.) The ALJ next analyzed whether Plaintiff’s impairments meet any of

the listed impairments and determined they do not. (Id. at Pg ID 49-50.)




                                          4
Case 2:19-cv-12991-LVP-RSW ECF No. 25, PageID.4003 Filed 03/29/21 Page 5 of 18




      At step four, the ALJ determined that Plaintiff has the following residual

functional capacity (“RFC”):

      to stand and walk up to 4 hours of 8. Could sit up to 6 hours of 8.
      Could lift no more than 15 pounds occasionally and 10 pounds
      frequently. Could only stoop, squat, climb, balance, crouch, crawl, or
      kneel occasionally. Would need to avoid extreme temperature,
      wetness, and humidity. Would need a clean air environment free from
      concentrated levels of dust, fumes, chemicals, gases, and other
      airborne irritants. No overhead lifting. Occasional fingering.

(Id. at 50-56.) The ALJ then found Plaintiff incapable of performing his past

relevant work as a TSS security officer. (Id. at Pg ID 56.)

      At the final step, the ALJ considered whether a significant number of jobs

exist in the national economy that Plaintiff can perform given his age (28),

education (high school), work-experience, and RFC. (Id. at 56-57.) Relying on

the testimony of the vocational expert, the ALJ concluded that such jobs exist.

(Id.) Specifically, the ALJ identified the job of rental clerk. (Id. at 57.)

      The ALJ therefore found Plaintiff not disabled under the Social Security

Act. (Id.) As indicated, the Appeals Council subsequently denied Plaintiff’s

request for review and Plaintiff filed the instant lawsuit.

II.   Standard of Review

      Federal district courts have jurisdiction to review the Commissioner’s final

administrative decision pursuant to 42 U.S.C. § 405(g). When reviewing a case

under the Social Security Act, the court “must affirm the Commissioner’s decision

                                           5
Case 2:19-cv-12991-LVP-RSW ECF No. 25, PageID.4004 Filed 03/29/21 Page 6 of 18




if it ‘is supported by substantial evidence and was made pursuant to proper legal

standards.’” Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009)

(quoting Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)); see

also 42 U.S.C. § 405(g) (“[t]he findings of the Commissioner of Social Security as

to any fact, if supported by substantial evidence, shall be conclusive . . ..”). Under

this standard, “substantial evidence is defined as ‘more than a scintilla of evidence

but less than a preponderance; it is such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.’” Rogers, 486 F.3d at 241

(quoting Cutlip v. Sec’y of Health & Human Servs., 25 F.3d 284, 286 (6th Cir.

1994)). In deciding whether substantial evidence supports the ALJ’s decision, the

court does “not try the case de novo, resolve conflicts in evidence or decide

questions of credibility.” Bass v. McMahon, 499 F.3d 506, 509 (6th Cir. 2007);

Rogers, 486 F.3d at 247 (“It is of course for the ALJ, and not the reviewing court,

to evaluate the credibility of witnesses, including that of the claimant.”).

      Although the substantial evidence standard is deferential, it is not trivial.

The court must “‘take into account whatever in the record fairly detracts from [the]

weight’” of the Commissioner’s decision. TNS, Inc. v. NLRB, 296 F.3d 384, 395

(6th Cir. 2002) (quoting Universal Camera Corp. v. NLRB, 340 U.S. 474, 487

(1951)). Nevertheless, “if substantial evidence supports the ALJ’s decision, this

Court defers to that finding ‘even if there is substantial evidence in the record that

                                           6
Case 2:19-cv-12991-LVP-RSW ECF No. 25, PageID.4005 Filed 03/29/21 Page 7 of 18




would have supported an opposite conclusion.’” Blakley v. Comm’r of Soc. Sec.,

581 F.3d 399, 406 (quoting Key v. Callahan, 109 F.3d 270, 273 (6th Cir. 1997)).

Finally, even if the ALJ’s decision meets the substantial evidence standard, “‘a

decision of the Commissioner will not be upheld where the [Social Security

Administration] fails to follow its own regulations and where that error prejudices

a claimant on the merits or deprives the claimant of a substantial right.’” Rabbers,

582 F.3d at 651 (quoting Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 746 (6th

Cir. 2007)).

IV.   Plaintiff’s Arguments & Analysis

      Plaintiff challenges the ALJ’s decision on three grounds:

      1.       The ALJ’s decision was not supported by substantial evidence,
               as the RFC finding was based on the ALJ’s interpretation of
               raw medical data without a sufficient basis to her conclusions.

      2.       The ALJ’s decision is unsupported by substantial evidence, as
               she failed to adequately consider or address the evidence
               regarding [Plaintiff]’s mental impairments, or include them in
               the residual functional capacity assessment.

      3.       The ALJ failed to develop the record for an unrepresented
               claimant.

(ECF No. 18 at Pg ID 3929-30.) The Court addresses each argument in turn.

      A.       Raw Medical Data

      Plaintiff argues that after finding two “medical opinions” less persuasive—

the only opinions as to Plaintiff’s functional capacities and limitations in the record

                                           7
Case 2:19-cv-12991-LVP-RSW ECF No. 25, PageID.4006 Filed 03/29/21 Page 8 of 18




(see ECF No. 18 at Pg ID 3943)—the ALJ was left to rely on her own

interpretation of raw medical findings to make her decision.1

      Pursuant to 20 C.F.R. § 404.1527(d), the RFC assessment is left solely to the

ALJ’s purview. In making that assessment, the ALJ must consider all functional

limitations resulting from the claimant’s medically determinable impairment(s).

(SSR 96-8p, 1996 WL 374184, at *1 (July 2, 1996). The claimant bears the burden

of establishing his or her RFC, including that he or she has greater limitations than

the ALJ assessed. Jordan v. Comm’r of Soc. Sec., 548 F.3d 417, 423 (6th Cir.

2008).

      There is significant case law in this circuit confirming that “‘where the

medical evidence shows relatively little physical impairment, an ALJ permissibly

can render a commonsense judgment about functional capacity even without a

physician’s assessment.’” Deskin v. Comm’r of Soc. Sec., 605 F. Supp. 2d 908,

912 (N.D. Ohio 2008) (quoting Manso-Pizarro v. Sec’y of Health & Human Servs.,

76 F.3d 15, 17 (1st Cir. 1996)); ; see also Ali v. Comm’r of Soc. Sec., No. 15-



1
  One of the opinions was a “WorkAbility Functional Capacity Evaluation”
completed by Amy Cawrse, OTR/L, an occupational therapist. (See ECF No. 8-19
at Pg ID 2921-35.) The ALJ concluded that Ms. Cawrse was not an acceptable
medical source (ECF No. 8-2 at Pg ID 54), a conclusion Plaintiff does not dispute.
The second was the opinion of the State agency medical consultant. (ECF No. 8-3
at Pg ID 126-28.) The ALJ found the consultant’s assessment “less persuasive”
because it predated the entry of significant additional medical documentation in the
record.
                                          8
Case 2:19-cv-12991-LVP-RSW ECF No. 25, PageID.4007 Filed 03/29/21 Page 9 of 18




14483, 2017 WL 726665, at *11 (E.D. Mich. Jan. 20, 2017), adopted, 2017 WL

712899 (E.D. Mich. Feb. 23, 2017) (explaining that where the only opinion

evidence has been discounted, “[c]ourts in this circuit have regularly noted that,

while it is for the ALJ to weigh the medical evidence, ALJs are not qualified to

interpret raw medical data, and may not ‘play doctor.’”). Nevertheless, the Sixth

Circuit has stated that requiring the “ALJ to base her RFC finding on a physician’s

opinion, ‘would, in effect, confer upon the treating source the authority to make the

determination or decision about whether an individual is under a disability, and

thus would be an abdication of the Commissioner’s statutory responsibility to

determine whether an individual is disabled.’” Rudd v. Comm’r of Soc. Sec., 531

F. App’x 719, 728 (6th Cir. 2013) (quoting SSR 96-5p, 1996 WL 374183 (July 2,

1996)); see also 20 C.F.R. § 404.1527(d)(2). The ALJ need only “make a

connection between the evidence relied on and the conclusion reached.” Tucker v.

Comm’r of Soc. Sec., 775 F. App’x 220, 226 (6th Cir. 2019); see also Pollaccia v.

Comm’r of Soc. Sec., No. 09-cv-14438, 2011 WL 281044, at *6 (E.D. Mich. Jan. 6,

2011) (explaining that the ALJ must “provide an accurate and logical bridge

between the evidence and the result”).

      The focus of Plaintiff’s challenge here is the ALJ’s assessment of his

histoplasmosis infection. (ECF No. 18 at Pg ID 3943-49.) Plaintiff argues that the

ALJ misinterpreted raw medical evidence establishing that he suffered from

                                          9
Case 2:19-cv-12991-LVP-RSW ECF No. 25, PageID.4008 Filed 03/29/21 Page 10 of 18




 histoplasmosis. (Id. at Pg ID 3945-47.) However, the ALJ included

 histoplasmosis as one of Plaintiff’s medical impairments and concluded that this

 impairment was severe. (ECF No. 8-2 at Pg ID 48.) In other words, the ALJ

 accepted that Plaintiff had a histoplasmosis infection. Nevertheless, the ALJ

 determined that this impairment did not require greater limitations than those

 assessed in the RFC.

       The ALJ did not interpret raw medical data beyond her ability to reach this

 conclusion. Rather, she relied on treatment notes from multiple sources—available

 in part because Plaintiff sought several “second” opinions regarding this particular

 impairment from various medical providers, including the Cleveland Clinic, the

 University of Michigan Hospital, and the Mayo Clinic. Plaintiff does not identify

 any evidence from these records supporting greater functional limitations than

 those assessed by the ALJ. None of the doctors who examined Plaintiff limited his

 activities due to histoplasmosis. (See, e.g., ECF No. 8-9 at Pg ID 838-40; ECF No.

 8-10 at Pg ID 872-87, 917-18; 978-80; ECF No. 8-13 at Pg ID 1703-09; ECF No.

 8-17 at Pg ID 2522.)

       In fact, the record reflects “doubt” that Plaintiff’s symptoms were related to

 histoplasmosis and at least one doctor opined that they were more likely related to

 Plaintiff’s smoking. (ECF No. 8-9 at Pg ID 840-41; see also ECF No. 8-10 at Pg

 ID 878; ECF No. 8-13 at Pg ID 1723; ECF No. 8-17 at Pg ID 2522.) And contrary

                                          10
Case 2:19-cv-12991-LVP-RSW ECF No. 25, PageID.4009 Filed 03/29/21 Page 11 of 18




 to Plaintiff’s report to various providers (see, e.g., ECF No. 8-13 at Pg ID 1727,

 1735; ECF No. 8-21 at Pg ID 3381), there is no indication in the records from the

 Mayo Clinic that he was ever given a terminal diagnosis, much less that he was

 told he had three to five years to live (see ECF No. 8-17 at Pg ID 2516-2613).2

 Just as Plaintiff is the only source for this “diagnosis,” he is the only source for the

 link between his claimed symptoms and histoplasmosis.

       The ALJ discounted Plaintiff’s subjective complaints because they were “not

 entirely consistent with the other medical evidence in the record” (ECF No. 8-2 at

 Pg ID 50) and because they were contradicted by his reported activities (id. at Pg

 ID 52-55). Substantial evidence in the record supports the ALJ’s finding. Plaintiff

 extensively traveled during the relevant period, including a road trip to North

 Carolina and back in September 2015, two trips to Mexico in 2016, a trip to a

 nudist camp in May 2018, and trips to Disney World and France in January 2019.

 (ECF No. 8-9 at Pg ID 689; ECF No. 8-12 at Pg ID 1352; ECF No. 8-22 at Pg ID

 3695; ECF No. 8-16 at Pg ID 2344; ECF No. 8-20 at Pg ID 3094, 3096, 3139,


 2
   Plaintiff asserts in his motion that his “records range from doctors doubting that
 his symptoms were related to histoplasmosis, to others reportedly telling him his
 condition was terminal and that he had only 3-5 years to live. (ECF No. 18 at Pg
 ID 3945 (citing ECF No. 8-9 at Pg ID 840; ECF No. 8-17 at Pg 2522; ECF No. 8-
 21 at Pg ID 33812.) Only the last cited record mentions a terminal diagnosis and
 that was Plaintiff’s report to his doctor about what he purportedly was told at the
 Mayo clinic. (ECF No. 8-21 at Pg ID 3381.) Plaintiff cites no record where this
 information was conveyed to him; and, from the Court’s review of the record,
 Plaintiff was the only source of this information.
                                             11
Case 2:19-cv-12991-LVP-RSW ECF No. 25, PageID.4010 Filed 03/29/21 Page 12 of 18




 3142, 3215.) In October and November 2016, Plaintiff reported playing ice

 hockey four times a week (ECF No. 8-12 at Pg ID 1330, 1334; ECF No. 8-21 at Pg

 ID 3419), and in June 2018, he reported “push[ing] himself too hard during [a]

 recent family vacation” to Mackinac Island and being arrested after jumping a

 fence by a waterfall (ECF No. 8-20 at Pg ID 3113).

       In short, substantial evidence supports the ALJ’s conclusions with respect to

 the limitations on Plaintiff’s functional capacity due to his physical ailments. The

 ALJ did not interpret raw medical data to reach her conclusions and a remand for

 further development and for an updated medical opinion is not warranted.

       B.     Mental Impairments

       Plaintiff argues that the ALJ’s decision is not supported by substantial

 evidence as she never mentions Plaintiff’s diagnosis of anxiety or PTSD, only

 analyzed the severity of his mental impairments when discussing the “B criteria” at

 step two, and failed to address any limitations due to his mental impairments

 elsewhere in the decision.

       As an initial matter, the only mental conditions Plaintiff listed on his

 application and amended application were depression and dissociative identity

 disorder.3 (See ECF No. 8-6 at Pg ID 218; ECF No. 8-5 at Pg ID 179-80, 198; see


 3
  The ALJ did not discuss Plaintiff’s dissociative identity disorder diagnosis in her
 opinion. Plaintiff does not assess error on this basis, however. In any event, the
 ALJ’s finding regarding the minimal limitations in Plaintiff’s ability to perform
                                           12
Case 2:19-cv-12991-LVP-RSW ECF No. 25, PageID.4011 Filed 03/29/21 Page 13 of 18




 also ECF No. 803 at Pg ID 113-14.) Plaintiff has the burden to present evidence of

 his impairments and their severity. Wilson, 378 F.3d at 548. “Although the ALJ

 must consider all the impairments the claimant alleges in determining whether the

 claimant is disabled, … the ALJ need not scour the medical record searching for

 other impairments that might be disabling … that have not been identified by the

 claimant.” East v. Barnhart, 197 F. App’x 899, 902 (11th Cir. 2006) (citing Jones

 v. Dep’t of Health & Human Servs., 941 F.2d 1529, 1533 (11th Cir. 1991)); Pena

 v. Chater, 76 F.3d 906, 909 (8th Cir. 1986) (quoting Brockman v. Sullivan, 987

 F.2d 1344, 1348 (8th Cir. 1993)) (finding no error in the ALJ’s failure to develop

 evidence concerning the claimant’s depression where it was not listed on the

 claimant’s disability application because the “administrative law judge is under no

 ‘obligation to investigate a claim not presented at the time of the application for

 benefits and not offered at the hearing as a basis for disability.’”); see also Motin v.

 Comm’r of Soc. Sec., No. 09-13354, 2010 WL 1754821, at *3 (E.D. Mich. April

 30, 2010) (ruling that the claimant waived alleged illiteracy disability by not

 raising it in her benefits application or at the hearing before the ALJ).

       There also was no error in the ALJ’s failure to discuss Plaintiff’s mental

 impairment of depression past her step-two analysis after finding the impairment


 basic mental work activities speaks generally to Plaintiff’s mental functioning
 rather than the limitations caused by any specific impairment. (ECF No. 8-2 at Pg
 ID 48-49.)
                                          13
Case 2:19-cv-12991-LVP-RSW ECF No. 25, PageID.4012 Filed 03/29/21 Page 14 of 18




 nonsevere. (ECF No. 8-2 at Pg ID 48-49.) An ALJ is required to consider the

 combined effect of all impairments, including those deemed nonsevere, in the

 residual-functional-capacity assessment. See 20 C.F.R. § 416.945(e) (providing

 that the ALJ will consider the “limiting effects of all your impairment(s), even

 those that are not severe, in determining your residual functional capacity”); SSR

 96-8p (explaining that “[i]n assessing [residual functional capacity], the

 adjudicator must consider limitations and restrictions imposed by all of an

 individual’s impairments, even those that are not ‘severe.’”). Nevertheless, “an

 ALJ need not specifically discuss all nonsevere impairments in the residual-

 functional capacity assessment when the ALJ makes clear that her decision is

 controlled by SSR 96-8p.” Emard v. Comm’r of Soc. Sec., 953 F.3d 844, 951-52

 (6th Cir. 2020). In Plaintiff’s case, at step two, the ALJ explicitly referenced SSR

 96-8p and stated that her “residual functional capacity assessment reflects the

 degree of limitation [she] found in the ‘paragraph B’ mental function analysis.”

 (ECF No. 8-2 at Pg ID 49.) Further, at step four, the ALJ indicated that she

 “considered all symptoms” and the entire record when assessing Plaintiff’s RFC.

 (Id. at Pg ID 50 (emphasis added).)

       At step two, the ALJ found that Plaintiff’s mental impairment of depression

 “did not cause more than minimal limitation in [his] ability to perform basic mental

 work activities ….” (Id. at 48.) The ALJ stated the basis for this conclusion. (Id.

                                          14
Case 2:19-cv-12991-LVP-RSW ECF No. 25, PageID.4013 Filed 03/29/21 Page 15 of 18




 48-49.) The RFC does not need to reflect impairments if the record supports a

 finding that the impairments do not result in functional limitations. See Griffeth v.

 Comm’r of Soc. Sec., 217 F. App’x 425, 429 (6th Cir. 2007). As the Sixth Circuit

 explained in Griffeth:

       The RFC describes “the claimant’s residual abilities or what a
       claimant can do, not what maladies a claimant suffers from—though
       the maladies will certainly inform the ALJ’s conclusion about the
       claimant’s abilities.” Howard [v. Comm’r of Soc. Sec., 276 F.3d 235,
       240 (6th Cir. 2002)]. “A claimant’s severe impairment may or may
       not affect his or her functional capacity to do work. One does not
       necessarily establish the other.” Yang v. Comm’r of Soc. Sec., No. 00-
       10446-BC, 2004 WL 1765480, at *5 (E.D. Mich. July 14, 2004).

 217 F. App’x at 429. The ALJ’s determination that Plaintiff’s depression did not

 result in any work-related restrictions or limitations is supported by substantial

 evidence.

       Again, Plaintiff bears the burden of establishing his functional limitations.

 See Wilson, supra. Plaintiff does not point to any evidence in the record

 documenting any specific mental functional limitations. Treatment notes instead

 reflect that Plaintiff consistently was alert and oriented x4, that his recent and

 remote memory were intact, and that he had normal appearance, orientation,

 attention and concentration, language associations, speech, thought process,

 judgment and insight, fund of knowledge, memory, and mood and affect. (See

 ECF No. 8-12 at Pg ID 1523-48; ECF No. 8-14 at Pg ID 1763-89; ECF No. 8-20 at

 Pg ID 2958.) Plaintiff testified before the ALJ that he has no difficulty with his
                                           15
Case 2:19-cv-12991-LVP-RSW ECF No. 25, PageID.4014 Filed 03/29/21 Page 16 of 18




 memory, paying attention, or following instructions. (ECF No. 8-2 at Pg ID 90.)

 He also testified that he gets along “very well” with people in a business or school

 setting. (ECF No. 8-2 at Pg ID 89.) It was reported that he has a good relationship

 with his wife and children. (ECF No. 8-12 at Pg ID 1547.)

       Further, Plaintiff’s mental impairment did not interfere with his ability to

 obtain an associate degree in criminal justice. (ECF No. 8-20 at Pg ID 2959.) At

 the time of the hearing in this case, he was studying business administration and

 pursuing a bachelor’s degree at Washtenaw Community College and reported that

 he would be obtaining his degree in Fall 2017. (ECF No. 8-2 at Pg ID 77-78, 80,

 ECF No. 8-14 at Pg ID 1776; ECF No. 8-20 at Pg ID 2959.)

       For these reasons, Plaintiff fails to demonstrate an error in the ALJ’s

 analysis of his mental impairments.

       C.     Adequate Development of the Record for an Unrepresented
              Claimant

       Plaintiff maintains that the ALJ did not satisfy her duty to develop the record

 where he was unrepresented before the agency. In Lashley v. Secretary of HHS,

 708 F.2d 1048 (6th Cir. 1983), the court held that an ALJ has a special, heightened

 duty to develop the record “when a claimant is (1) without counsel, (2) incapable

 of presenting an effective case, and (3) unfamiliar with hearing procedures[.]”

 Wilson v. Comm’r of Soc. Sec., 280 F. App’x 456, 459 (6th Cir. 2008) (citing

 Lashley, 708 F.2d at 1051-52). As the Wilson court pointed out, “[a]bsent such
                                          16
Case 2:19-cv-12991-LVP-RSW ECF No. 25, PageID.4015 Filed 03/29/21 Page 17 of 18




 special circumstances . . . [the Sixth Circuit Court of Appeals] repeatedly affirms

 that the claimant bears the ultimate burden of proving disability.” Id. (citing

 Trandafir v. Comm’r of Soc. Sec., 58 F. App’x 113, 115 (6th Cir. 2003)). As the

 Wilson court also pointed out, the claimant in Lashley “was a 79-year old with a

 fifth-grade education, who after suffering two strokes had trouble reading, writing,

 and reasoning.” Id. (citing Lashley, 708 F.2d at 1049).

       Plaintiff was not represented by counsel, but he knowingly waived that right

 at the hearing. More importantly, there is nothing in the record suggesting that he

 was incapable of presenting his case and understanding the process. As the

 Commissioner points out, at the time of the hearing, Plaintiff held an associate

 degree in criminal justice and was working toward his bachelor’s degree in

 business administration. The hearing transcript reflects Plaintiff’s understanding

 of the need to present a complete record. (See ECF No. 8-2 at Pg ID 90-96.) The

 record itself—consisting of over 3,000 pages of medical records—reflects

 Plaintiff’s ability to muster an impressive amount of evidence to support his claim.

 There is nothing in this case to suggest that this case falls within Lashley’s “special

 circumstances.”

 V.    Conclusion

       For the reasons stated, the Court finds no error in the ALJ’s decision and

 concludes that it is supported by substantial evidence.

                                           17
Case 2:19-cv-12991-LVP-RSW ECF No. 25, PageID.4016 Filed 03/29/21 Page 18 of 18




       Accordingly,

       IT IS ORDERED that Plaintiff’s Motion for Summary Judgment (ECF No.

 18) is DENIED.

       IT IS FURTHER ORDERED that Defendant’s Motion for Summary

 Judgment (ECF No. 22) is GRANTED.

       IT IS FURTHER ORDERED that Defendant’s decision denying Plaintiff

 benefits under the Social Security Act is AFFIRMED.

       IT IS SO ORDERED.
                                           s/ Linda V. Parker
                                           LINDA V. PARKER
                                           U.S. DISTRICT JUDGE

  Dated: March 29, 2021




                                      18
